UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________

KIM A. KIRSCH,

                      Plaintiff,          DECISION AND ORDER
                                          No. 1:15-cv-00721
     -vs-

BOARD OF EDUCATION OF THE WILLIAMSVILLE
CENTRAL SCHOOL DISTRICT, ET AL.,

                    Defendants.
________________________________

     Before the Court for review is Magistrate Judge H. Kenneth

Schroeder, Jr.’s Report and Recommendation (“R&R”) of March 15,

2019.   Docket.    No.   38.      This    case   was   reassigned   to   the

Honorable Michael A. Telesca on July 3, 2019.          Docket No. 39.    For

the reasons discussed herein, the Court adopts the R&R in full.

                         PROCEDURAL HISTORY

     Plaintiff Kim A. Kirsch commenced this action on August 13,

2015, asserting various claims for relief against defendants the

Board of Education of the Williamsville Central School District,

the Williamsville Central School District, and Scott G. Martzloff.

Docket No. 1.     On August 24, 2015, Plaintiff filed an amended

complaint.    Docket No. 4.       Defendants filed an answer to the

amended complaint on October 15, 2015.       Docket No. 8. The case was

referred to Judge Schroeder for pretrial matters, as well as to

hear and report upon dispositive         motions.   Docket No. 9.

     On April 11, 2018, Defendants filed a motion for summary

judgment.    Docket Nos. 25-28.    Plaintiff filed response papers on

June 15, 2018 (Docket Nos. 31-33), and Defendants replied on

July 16, 2018 (Docket No. 34).     Judge Schroeder held oral argument
on Defendants’ motion for summary judgment on August 29, 2018.

Docket No. 37.

      In a R&R dated March 15, 2019, Judge Schroeder recommended

that the Court grant Defendants’ motion for summary judgment.

Docket No. 38.      At that time, both parties were notified that they

had fourteen       days       within    which     to   file objections,       and that

“[f]ailure to file objections within the specified time or to

request an extension of such time waives the right to appeal the

District Court’s Order.”               Id. at 34.

                                         STANDARD

      The law provides that either party may serve and file written

objections “[w]ithin fourteen days after being served with a copy”

of   the   R&R.         See   28   U.S.C.    §    636(b)(1)(C).       Here,    neither

Plaintiff,        nor     Defendants,        objected      to   any     portion     of

Judge Schroeder’s R&R.             While a district court must conduct a de

novo review of the parts of a R&R to which a party objects, see 28

U.S.C. § 636(b)(1)(C),             “[w]here no objection is made to a report

and recommendation, or the parties make frivolous, conclusive, or

general objections, only ‘clear error’ review is required by the

district court,” see Teixeria v. St. Jude Med. S.C., Inc., 193 F.

Supp. 3d 218, 222 (W.D.N.Y. 2016) (citations omitted). “A judge of

the court may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.                          The

judge may also receive further evidence or recommit the matter to

the magistrate judge with instructions.” 28 U.S.C. § 636(b)(1)(C).



                                            -2-
                               DISCUSSION

     As no objections were filed by either party, the Court has

reviewed the R&R (Docket No. 38) for clear error, and finds none.

The R&R is thorough, and well-supported by the record.              After

carefully   analyzing   each   of   Plaintiff’s    claims,   as   well   as

reviewing the papers submitted by each party in connection with

Defendants’ motion for summary judgment, the Court agrees with

Judge Schroeder’s recommendation that the Court grant Defendants’

motion for summary judgment.      Accordingly, the Court hereby adopts

the proposed findings in the R&R (Docket No. 38), for the reasons

stated in the R&R.

                               CONCLUSION

     Therefore, the R&R is ACCEPTED and ADOPTED as the opinion of

the Court. Defendants’ motion for summary judgment (Docket No. 25)

is GRANTED, and Plaintiff’s amended complaint (Docket No. 4) is

DISMISSED WITH PREJUDICE.


     ALL OF THE ABOVE IS SO ORDERED.


                                          S/Michael A. Telesca


                                    HONORABLE MICHAEL A. TELESCA
                                    United States District Judge



DATED:      July 8, 2019
            Rochester, New York




                                    -3-
